              Case 3:19-cv-01184-EMC Document 22 Filed 03/14/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   MICHELLE R. BENNETT
     Assistant Branch Director
 4   BRADLEY P. HUMPHREYS (D.C. Bar No. 988057)
     Trial Attorney
 5
     Federal Programs Branch
 6   U.S. Department of Justice, Civil Division
     1100 L Street, NW
 7   Washington, DC 20005
     Tel.: (202) 305-0878
 8
     Fax: (202) 616-8460
 9   Email: Bradley.Humphreys@usdoj.gov
     Counsel for Defendants
10

11                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
12
      STATE OF CALIFORNIA, by and through )
13    ATTORNEY GENERAL XAVIER             )                Case No.: 3:19-cv-01184-EMC
      BECERRA,                            )
14
                                          )                NOTICE OFAPPEARANCE
15                         Plaintiff,     )
                                          )                Judge:     Hon. Edward M. Chen
16                      v.                )
17
                                          )                Date Filed: March 14, 2019
      ALEX M. AZAR, in his OFFICIAL       )
18    CAPACITY as SECRETARY of the U.S.   )                Trial Date: None
      DEPARTMENT of HEALTH & HUMAN        )
19    SERVICES; U.S. DEPARTMENT of HEALTH )
20
      & HUMAN SERVICES,                   )
                                          )
21                         Defendants.    )
22

23          PLEASE TAKE NOTICE that Bradley Humphreys of the United States Department of

24   Justice, Civil Division, Federal Programs Branch, hereby appears as counsel of record for

25   Defendants in this action.

26   Dated: March 14, 2019                       Respectfully submitted,

27                                               JOSEPH H. HUNT
                                                 Assistant Attorney General
28
                                                    1
                                        NOTICE OF APPEARANCE
                                         No. 3:19-cv-01184-EMC
              Case 3:19-cv-01184-EMC Document 22 Filed 03/14/19 Page 2 of 2




 1                                                DAVID L. ANDERSON
                                                  United States Attorney
 2
                                                  MICHELLE R. BENNETT
 3                                                Assistant Branch Director
 4                                                /s/ Bradley P. Humphreys
                                                  BRADLEY P. HUMPHREYS
 5                                                (DC Bar No. 988057)
                                                  Trial Attorney
 6                                                United States Department of Justice
                                                  Civil Division, Federal Programs Branch
 7                                                1100 L Street, NW
                                                  Washington, DC 20005
 8                                                Tel: (202) 305-0878
                                                  Fax: (202) 616-8460
 9                                                Email: Bradley.Humphreys@usdoj.gov
10                                                Counsel for Defendants
11

12

13
                                     CERTIFICATE OF SERVICE
14
            I hereby certify that on March 14, 2019, I electronically filed the foregoing document
15
     with the Clerk of the Court, using the CM/ECF system, which will send notification of such
16
     filing to the counsel of record in this matter who are registered on the CM/ECF system.
17
            I also certify that I sent the foregoing document, via email, to all counsel of record who
18
     are registered on the CM/ECF system in State of California v. Azar, No. 3:19-cv-01184-EMC
19
     (N.D. Cal.), and Essential Access Health, Inc. v. Azar, No. 4:19-cv-01195-YGR (N.D. Cal.).
20

21

22                                                /s/ Bradley P. Humphreys
23
                                                  BRADLEY P. HUMPRHEYS
                                                  (D.C. Bar No. 988057)
24

25

26

27

28
                                                     2
                                         NOTICE OF APPEARANCE
                                          No. 3:19-cv-01184-EMC
